Citation Nr: 0213098	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear disease.

2.  Entitlement to service connection for a hearing loss 
disability, left ear.

3.  Entitlement to service connection for a right shoulder 
disability, claimed as numbness.

4.  Entitlement to service connection for bilateral knee and 
ankle disabilities.

5.  Entitlement to service connection for the residuals of a 
right wrist injury.

6.  Entitlement to a compensable evaluation for a hearing 
loss disability, right ear.

(The issues of right and left foot cold injury residuals are 
also on appeal.  At this time, the Board is undertaking 
additional development and the issues will be the subject of 
a future decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1979 and from August 1980 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, among other things, granted 
entitlement to service connection for a hearing loss 
disability, right ear.  The RO denied the remaining claims on 
appeal.

With respect to the veteran's right ear hearing loss 
disability, the Board notes that the RO granted a 
noncompensable evaluation by rating decision dated in 
December 1998.  By virtue of his subsequent disagreement with 
the original rating, in assigning "an initial rating for a 
disability following an initial award of service connection 
for that disability," VA must consider all of the evidence 
of record from the time of the veteran's application for 
service connection and determine whether there is any basis 
for a "staged" rating at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the statement and 
supplemental statements of the case indicate that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as noted above, the Board is undertaking additional 
development on the issues of the veteran's right and left 
foot cold injury residuals pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records reflect complaints of left ear 
pain of unknown etiology; left ear disease is not currently 
shown.

3.  Service medical records do not contain any complaints, 
findings, or diagnoses related to a left ear hearing loss 
disability, nor is a hearing loss disability, left ear, 
currently shown.

4.  The veteran complained of right shoulder numbness during 
service and degenerative joint disease of the glenohumeral 
joint was diagnosed on VA examination about 4 months after 
his release from service.

5.  Service medical records are negative for chronic 
bilateral knees and ankles; diagnosed bilateral knees and 
ankles disabilities are not currently shown.

6.  Service medical records reflect that the veteran injured 
his right wrist but an X-ray was negative for fracture; the 
residuals of a right wrist injury are not currently shown.

7.  Neither the pre-amendment or post-amendment versions of 
the hearing loss regulations are more favorable to the 
veteran in this case and both will be considered as 
applicable.

8.  Under the pre-amendment and post-amendment criteria, the 
veteran has level I hearing in the service-connected right 
ear; service connection has not been established for hearing 
loss of the left ear and, by VA regulation, any hearing loss 
of this ear is considered to be at Level I.


CONCLUSIONS OF LAW

1.  Inasmuch as left ear disease is not currently shown, no 
such disorder was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  Inasmuch as a hearing loss disability, left ear, is not 
currently shown, no such disorder was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3.  Degenerative joint disease of the glenohumeral joint is 
presumed to have been incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).

4.  Inasmuch as bilateral knee and ankle disabilities are not 
currently shown, no such disorders were incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

5.  Inasmuch as chronic residuals of a right wrist injury are 
not currently shown, no such disorder was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

6.  The criteria for a compensable evaluation for a hearing 
loss disability, right ear, under either the pre-amendment or 
post-amendment regulations are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that service medical 
examinations are completely negative for the claimed service-
connected disabilities in examination reports dated December 
1975, April 1978, November 1979, November 1981, August 1983, 
November 1983, October 1987, October 1989, October 1991, and 
June 1994.  Moreover, a June 1998 examination undertaken at 
the time the veteran retired from military service showed 
normal clinical evaluations of the veteran's ears, upper and 
lower extremities, and left ear hearing.  After a review of 
the medical evidence, the Board finds that the veteran's 
service-connection claims must be denied. 


Entitlement to Service Connection for Left Ear Disease

Service medical records reflect that the veteran complained 
of a one-day history of pain in the left ear in October 1990, 
with reported intermittent pain for over two years.  After a 
physical examination, the clinical assessment was atypical 
ear pain, unknown etiology.  In February 1991, he reported 
left ear pain and was diagnosed with otitis externa.  In June 
1998, he related left ear pain off and on but reported no 
problems in the past year or two.  A post-service VA 
examination report dated in November 1998 related a past 
history of some pain in his left ear, lasting approximately 
one day and then disappearing.  After a physical examination, 
the examiner noted a history of pain in the left ear without 
evidence of ear disease.    

Based on the evidence outlined above, the Board finds that 
there is no medical evidence of current ear disease.  While 
the veteran sought treatment for ear pain in service, there 
is no evidence of a chronic disability associated therewith.  
In reaching this conclusion, the Board places significant 
probative value on the in-service examination, including the 
separation examination, reflecting a normal clinical 
evaluation of the veteran's ears throughout his military 
career.  Therefore, there is no evidence of chronic ear 
disease during active duty.

This conclusion is further supported by the post-service 
medical evidence specifically revealing that the veteran does 
not have ear disease.  As such, despite his contentions that 
he experiences intermittent complaints of ear pain, there is 
no evidence of current ear disease.  The Board notes that 
pain is a subjective complaints and not a medical diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain 
alone without a diagnosed or identifiable underlying malady 
cannot constitute a disability for which service connection 
may be granted), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board is 
compelled to conclude that there is no current disability 
shown and the claim must be denied.


Entitlement to Service Connection for a Hearing Loss 
Disability, Left Ear

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2001).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Service medical records reflect multiple audiograms dated in 
November 1986, July 1987, July 1989, March 1990, October 
1991, October 1995, April 1997, and June 1998 reflecting 
decibels (db) losses consistently of 0-15 (with 20 db at 
4,000 Hz reported on two occasions) at 500, 1,000, 2,000, and 
4,000 Hz, on the left.  Since the audiograms failed to show 
decibels of 40 or greater in any frequency or 26 or greater 
in at least three frequencies, there was no evidence of a 
chronic hearing loss disability during the veteran's periods 
of active duty.  

Moreover, a post-service audiogram dated in October 1998 
showed as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
0
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis was normal hearing on 
the left.

Based on the evidence above, the Board finds that the absence 
of a hearing loss disability in service and post-service 
evidence failing to establish a diagnosis of hearing loss of 
the left ear, mandates that the claim must be denied.  


Entitlement to Service Connection for a Right Shoulder 
Disability

Service medical records reflect complaints of right shoulder 
and back pain in October 1976 with a diagnosis of muscle 
strain.  In December 1996, the veteran reported a three month 
history of numbness and tingling in the right arm.  The 
clinical assessment was nerve impingement of C-6 to T-1; 
however, the service separation examination revealed a normal 
clinical evaluation of the veteran's upper extremities.

The report of a VA examination dated in November 1998 
reflects that the veteran reported that he experienced 
numbness over the right shoulder two years previously but 
that it disappeared in about a day.  He reported no problems 
with his right arm or shoulder since.  After a physical 
examination, the examiner reported a history of numbness in 
the right shoulder with no disease found.  A November 1998 X-
ray report showed mild degenerative joint disease at the 
glenohumeral joint.  

Based on the length of the veteran's service, the fact that 
he was seen for right shoulder complaints during service, and 
the proximity of the X-ray findings to his release from 
service, the Board finds that the degenerative joint disease 
at the glenohumeral joint may be presumed to have been 
incurred in service, even though the arthritis is not shown 
to have been manifest to a compensable degree within a year 
following his release from service.  As such, the Board finds 
that service connection is warranted for this condition.


Entitlement to Service Connection for Bilateral Knee and 
Ankle Disabilities

With respect to his knee complaints, service medical records 
show that the veteran complained of right knee pain in July 
1976 and was diagnosed with tendonitis.  In August 1978, he 
reported right knee pain after dancing.  The clinical 
assessment was bruised patella.  He experienced pain in the 
left knee after a fall in September 1978 and was diagnosed 
with a ligament strain.  Approximately one week later, he was 
returned to full duty without problems.  In January 1992, he 
complained of left knee pain after playing basketball.  The 
clinical assessment was left knee strain.  He again reported 
knee pain in February 1992 and was given Motrin and a heating 
pad and told not to play basketball for ten days.  

With respect to his ankles, the veteran complained in May 
1984 that he sprained his left ankle while playing 
basketball.  A week later, he reported left ankle pain and 
was diagnosed with a possible stress fracture of the left 
ankle; however, X-rays were reportedly negative and he was 
diagnosed with a strain.  In July 1993, he was struck on the 
right ankle with a stick and was diagnosed with a contusion 
to the right leg.  However, the service separation 
examination reflected a normal clinical evaluation of the 
veteran's lower extremities.  Accordingly, the Board finds no 
in-service evidence of a chronic disability related to the 
veteran's knees or ankles.

Post-service medical evidence is similarly negative for 
chronic knee or ankle disabilities.  Specifically, at the 
time of the November 1998 VA examination, the veteran 
"absolutely" denied symptoms related to his ankles or legs.  
His legs and ankles were found to be normal on physical 
examination.

Based on the evidence outlined above, the Board finds that 
there is no medical evidence of a current disability related 
to the veteran's ankles, knees, or legs.  While he sought 
treatment for ankle and knee pain in service, the in-service 
symptoms appear to have been acute and transitory and 
resolved without chronic residuals.  Further, the post-
service VA examination report is negative for ankle or knee 
disorders.  Therefore, the Board is compelled to conclude 
that there is no current disability shown and the claim must 
be denied.


Entitlement to Service Connection for the Residuals of a 
Right Wrist Injury

Service medical records reveal that the veteran related a 
one-day history of pain and swelling in the right hand in 
July 1990 after he hit someone.  He reported that he 
experienced an occasional tingling sensation in his hand.  
The clinical assessment was rule/out scaphoid fracture of the 
right hand and he was placed in a short arm cast; however, an 
X-ray was reportedly negative for a fracture or dislocation.  
There was no other in-service medical evidence related to his 
right wrist and the service separation examination reflected 
a normal clinical evaluation of his upper extremities.

In a November 1998 VA examination, the veteran reported an 
apparent chip fracture of his right wrist in service but 
denied complaints of pain, swelling, or decrease in motion of 
the right wrist.  A physical examination revealed that the 
right wrist was not deformed, not tender, and not swollen.  
There was no functional limitation of range of motion due to 
pain.  The final diagnoses did not include a diagnosable 
right wrist disorder.  In a May 2000 letter, his VA treating 
physician reported that she had treated the veteran for 
carpal tunnel syndrome of both wrists and indicated that it 
occurred from repetitive motion injury.  The examiner felt 
that the veteran's job was "aggravating and may have even 
caused his condition." 

Although the evidence is unclear whether the veteran 
sustained a fractured right wrist in service (service medical 
records relate that X-rays of the right wrist were negative, 
on the other hand the veteran related that he sustained a 
chip fracture), it is apparent that there are no current 
chronic residuals associated with the in-service right wrist 
injury.  The Board places significant probative weight on the 
absence of a chronic disability shown in service, on a normal 
clinical evaluation of the veteran's upper extremities at the 
time of service separation, and on the normal clinical 
evaluation post-service.  

Moreover, to the extent the veteran's right wrist condition 
is related to his currently-diagnosed carpal tunnel syndrome, 
the Board finds that his treating physician has related the 
symptoms to the veteran's job, not to military service.  
There is no suggestion that bilateral carpal tunnel syndrome 
is related to a possible right wrist fracture in service.  As 
such, the Board finds that the claim must be denied.

The Board has also considered the veteran's written 
statements and sworn testimony to the effect that he injured 
both his wrists in service which caused his current carpal 
tunnel syndrome.  Although his statements are deemed truthful 
and probative of symptomatology, they are not competent 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions as to a relationship between his complaints 
and military service are not deemed to be of significant 
probative value in light of the other objective evidence of 
record showing, in essence, no medical nexus between his 
current right wrist complaints and military service.  He 
lacks the medical expertise to offer an opinion as to the 
existence of medical causation of any current disability.  
Id.  In the absence of competent evidence of a current 
disability and/or medical nexus, the claim must be denied. 


Entitlement to a Compensable Evaluation for a Hearing Loss 
Disability, Right Ear

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

While this appeal was pending, the applicable rating criteria 
for hearing loss, 38 C.F.R. § 4.85 et seq., was amended 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, to include separately applying the pre-amendment 
and post-amendment version to determine which version is more 
favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds no substantive differences between the amended 
provisions of the Rating Schedule and the prior version with 
respect to the rating assigned to the veteran's hearing loss 
disability.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Organic impairment of hearing acuity 
is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f) (2001).  Where one ear is assigned a Roman 
Numeral designation of "I," evaluations for defective 
hearing range from noncompensable to 10 percent.  38 C.F.R. 
§ 4.85, Table VII.  Ratings of hearing loss disability 
involve mechanical application of the rating criteria to the 
findings on official audiometry.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The schedular evaluations are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (2001).

The most recent VA audiometric examination, dated in October 
1998, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
10
20
50
LEFT
n/a
20
0
15
20

The average decibel loss was 25 for the right ear and 13.75 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  The clinical summary was moderate 
to mild hearing loss in the right ear and normal hearing in 
the left ear.

Because any hearing loss in the left ear is not service-
connected, and because the veteran is not totally deaf in 
both ears, for evaluation purposes hearing in the left ear is 
assumed to be normal, or at Level I.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R §§ 3.383, 4.85(f); VAOPGCPREC 32-97.  
Whether Table VI or Table VIa of 38 C.F.R. § 4.85 is used, 
the audiometric findings for the right ear result in the 
assignment of a Roman Numeral designation for hearing 
impairment of Level I.  By applying Level I for the right ear 
and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, 
a noncompensable evaluation under DC 6100 is appropriate for 
a hearing loss disability of the right ear.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the service-connected right ear 
hearing loss under the current provisions of the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.85, DC 6100 (2001); see also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  As noted above, ratings 
for hearing loss are determined by a mechanical application 
of the audiometric findings to the rating provisions and the 
Board has no choice but to deny the veteran's claim at this 
time.  See id. at 349.

Finally, in adjudicating the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of the claims under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  Of note, the 
most recent SSOC outlined the provisions of the VCAA as they 
related to this veteran's claims.  Next, it appears that all 
medical records identified by the veteran in support of his 
claims have been associated with the claims file, including a 
full compliment of service medical records (four volumes), 
outpatient treatment records, VA examination reports, and 
radiology records.  Moreover, the veteran requested and was 
provided with an opportunity to testify before the RO.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied and no further development is needed.


ORDER

The claim for entitlement to service connection for left ear 
disease is denied.

The claim for entitlement to service connection for a hearing 
loss disability, left ear, is denied.

Service connection for a right shoulder disability, 
identified as degenerative joint disease of the glenohumeral 
joint, is granted.

The claim for entitlement to service connection for a 
bilateral knee and ankle disability is denied.

The claim for entitlement to service connection for the 
residuals of a right wrist injury is denied.

The claim for entitlement to a compensable evaluation for a 
hearing loss disability, right ear, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

